Name: 2008/797/EC: Council Decision of 25 September 2008 on the signing and provisional application of the Agreement between the European Community and the Government of the Republic of India on certain aspects of air services
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  air and space transport;  international affairs
 Date Published: 2008-10-15

 15.10.2008 EN Official Journal of the European Union L 273/7 COUNCIL DECISION of 25 September 2008 on the signing and provisional application of the Agreement between the European Community and the Government of the Republic of India on certain aspects of air services (2008/797/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) In its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) On behalf of the Community, the Commission has negotiated an Agreement with the Government of the Republic of India on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003 authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) Subject to its possible conclusion at a later date, the Agreement negotiated by the Commission should be signed and provisionally applied, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Government of the Republic of India on certain aspects of air services is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Article 3 Pending its entry into force, the Agreement shall be applied provisionally from the first day of the first month following the date on which the parties have notified each other of the completion of the necessary procedures for this purpose (1). Article 4 The President of the Council is hereby authorised to make the notification provided for in Article 7(2) of the Agreement. Done at Brussels, 25 September 2008. For the Council The President L. CHATEL (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.